         Case 1:19-cr-00039-JMF Document 198 Filed 06/23/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                    June 23, 2020
By ECF

 Honorable Jesse M. Furman
 United States District Judge
 Southern District of New York
 40 Foley Square
 New York, New York 10007

       Re:    United States v. Jian Jiang Feng, a/k/a Jianfeng Jiang, S2 19 Cr. 39 (JMF)

Dear Judge Furman,

        The Government writes in response to the Court’s June 22, 2020 Order regarding the
defendant’s sentencing, currently scheduled for July 8, 2020. The parties have conferred and do
not think that the sentencing should be conducted by video- or teleconference; therefore the
parties respectfully request that the Court adjourn the sentencing until late September 2020, in
hopes that an in-person sentencing will be possible at that time.


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney
                                                    Southern District of New York

                                                    ______________________________
                                                    Elizabeth Espinosa
                                                    Assistant United States Attorney
                                                    (212) 637-2216
                                                    (347) 271-1440

cc:    Lisa Scolari, Esq., counsel for defendant Jian Jiang Feng, a/k/a “Jianfeng Jiang”
